 


 HR 3249 ENR: Project Safe Neighborhoods Grant Program Authorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3249 
 
AN ACT 
To authorize the Project Safe Neighborhoods Grant Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Project Safe Neighborhoods Grant Program Authorization Act of 2018. 2.DefinitionsFor the purposes of this Act—
(1)the term firearms offenses means an offense under section 922 or 924 of title 18, United States Code; (2)the term Program means the Project Safe Neighborhoods Block Grant Program established under section 3; and
(3)the term transnational organized crime group has the meaning given such term in section 36(k)(6) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(k)(6)). 3.EstablishmentThe Attorney General of the United States is authorized to establish and carry out a program, to be known as the Project Safe Neighborhoods Block Grant Program within the Office of Justice Programs at the Department of Justice.
4.Purpose
(a)Project Safe Neighborhoods Block Grant ProgramThe purpose of the Program is to foster and improve existing partnerships between Federal, State, and local agencies, including the United States Attorney in each Federal judicial district, entities representing members of the community affected by increased violence, victims' advocates, and researchers to create safer neighborhoods through sustained reductions in violent crimes by— (1)developing and executing comprehensive strategic plans to reduce violent crimes, including the enforcement of gun laws, and prioritizing efforts focused on identified subsets of individuals or organizations responsible for increasing violence in a particular geographic area;
(2)developing evidence-based and data-driven intervention and prevention initiatives, including juvenile justice projects and activities which may include street-level outreach, conflict mediation, provision of treatment and social services, and the changing of community norms, in order to reduce violence; and (3)collecting data on outcomes achieved through the Program, including the effect on the violent crime rate, incarceration rate, and recidivism rate of the jurisdiction.
(b)Additional purpose areasIn addition to the purpose described in subsection (a), the Attorney General may use funds authorized under this Act for any of the following purposes— (1)competitive and evidence-based programs to reduce gun crime and gang violence;
(2)the Edward Byrne criminal justice innovation program; (3)community-based violence prevention initiatives; or
(4)gang and youth violence education, prevention and intervention, and related activities. 5.Rules and regulations (a)In generalThe Attorney General shall issue guidance to create, carry out, and administer the Program in accordance with this section.
(b)Funds to be directed to local controlAmounts made available as grants under the Program shall be, to the greatest extent practicable, locally controlled to address problems that are identified locally. (c)Task forcesThirty percent of the amounts made available as grants under the Program each fiscal year shall be granted to Gang Task Forces in regions experiencing a significant or increased presence of criminal or transnational organizations engaging in high levels of violent crime, firearms offenses, human trafficking, and drug trafficking.
(d)PriorityAmounts made available as grants under the Program shall be used to prioritize the investigation and prosecution of individuals who have an aggravating or leadership role in a criminal or transnational organization described in subsection (c). 6.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out the Program $50,000,000 for each of fiscal years 2019 through 2021. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
